DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 03/02/2022. Claims 1-3, 5-20 are pending with claim 4 cancelled and claims 18-20 newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one bearing" in the fifth line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has previously recited “a plurality of bearings” in lines 3-4 and “a first bearing” in line 12 and it is unclear which bearing is being referring to with the recitation "the at least one bearing" rendering the scope of the claim unclear and indefinite.
Claim 3 recites “at least one of the plurality of bearings” in lines 1-2 however claim 1 has previously recited “the at least one bearing” making the recitation in claim 3  unclear if this is the same bearing in claim 1 or a different bearing rendering the scope of the claim unclear and indefinite.
Claim 8 recites “at least one of the plurality of bearings” in lines 1-2 however claim 1 has previously recited “the at least one bearing” making the recitation in claim 8 unclear if this is the same bearing in claim 1 or a different bearing rendering the scope of the claim unclear and indefinite.
Claim 11 recites “at least one of the plurality of bearings” in lines 1-2 however claim 1 has previously recited “the at least one bearing” making the recitation in claim 11 unclear if this is the same bearing in claim 1 or a different bearing rendering the scope of the claim unclear and indefinite.
Claims 2, 5-7, 9-10, 12-14, 18 and 19 are included in the rejection for depending from claim 1.
Allowable Subject Matter
Claims 1-3, 5-14, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
Claims 15-17 and 20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A rotary compressor, comprising:… a bypass flow path that allows refrigerant in the noise reducing space to flow into a space between a sidewall of the vane slot and a side of the at least one vane facing the sidewall of the vane slot, wherein at least one of the plurality of bearings has a discharge port that connects the discharge chamber with the noise reducing space, and a first end of the bypass flow path is formed on the at least one bearing with the discharge port, wherein the bypass flow path comprises a first flow path formed in the at least one bearing and a second flow path formed in the at least one cylinder, wherein the second flow path comprises: a connecting bypass hole that is connected with the first flow path; and at least one bypass hole that passes through the sidewall of the vane slot from at least one end of opposite ends of the connecting bypass hole” recited in claim 15; “a bypass flow path that allows refrigerant in the noise reducing space to flow into a space between a sidewall of the vane slot and a side of the at least one vane that faces the sidewall of the vane slot, wherein at least one of the plurality of bearings has a discharge port that connects the discharge chamber with the noise reducing space, and a first end of the bypass flow path is formed on the at least one bearing with the discharge port, wherein the bypass flow path comprises a first flow path formed in the at least one bearing and a second flow path formed in the at least one cylinder” recited in claim 20. The closest prior art of record (Byun et al. US 7,798,791) discloses a rotary compressor with many of the limitations claimed, but not the combination of technical features in the arrangement as claimed. Although it is well known to provide a passage to the side of the vane, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the rotary compressor with bypass flow path in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 15 and 20.
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 03/02/2022, with respect to the claim objections of claims 1, 5, 7, 12 and 15 have been fully considered and are persuasive.  The objections of claims 1, 5, 7, 12 and 15 have been withdrawn.
Applicant’s arguments, see Remarks pages 10-11, filed 03/02/2022, with respect to the claim rejections under 35 U.S.C. 112(b) of claims 9 and 10 have been fully considered and are persuasive.  The rejections of claims 9 and 10 have been withdrawn, however the claims are now indefinite for reasons discussed above.
Applicant’s arguments, see Remarks page 11, filed 03/02/2022, with respect to the claim rejections under 35 U.S.C. 102(a)(1) of claims 1-3, 11 and 15 and claim rejections under 35 U.S.C. 103 of claims 16 and 17 have been fully considered and are persuasive.  The rejections of claims 1-3, 11 and 15-17 have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763